DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 (lines 25- 26, 26), 8 (lines 12, 21- 22, 22), 9 (line 2) and 10 (line 2) are objected to because of the following informalities:  ‘the inflatable portion’ should be amended to - - the inflatable member- - in order to maintain consistency with previous claim terminology.  Appropriate correction is required.
Claims 7 (line 10) and 13 (line 8) are objected to because of the following informalities:  ‘the connection portion’ should be amended to - - the connection - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 15 – ‘the wrapper state’ should be amended to - - the wrapped state - - in order to correct an apparent typographical error.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 18- ‘when the flexible ban dis in the wrapper state’ should be amended to - - when the flexible band is in the wrapped state - - in order to correct an apparent typographical error.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  line 3- ‘the inner surface of the plate’ should be amended to - - the inner surface of the support plate - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  line 3- ‘the inner surface of the plate’ should be amended to - - the inner surface of the support plate - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6- 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the inflatable member possesses a width in the longitudinal direction of the flexible band” in lines 1- 2.  However, since claim 1 establishes that a length of the pressing member extends along the longitudinal direction of the flexible band, claim 3 is unclear.  For the purposes of examination, claim 3 is interpreted as, “wherein the inflatable member possesses a length in the longitudinal direction of the flexible band, the length of the pressing member being shorter than a length of the inflatable member.”
Claim 6 and claim 7 recite, “further comprising a plate that is more rigid than the flexible band, the plate being mounted on the flexible band so that the plate and the flexible band move together as a unit, the plate including an inner surface that faces toward the arm when the flexible band is wrapped around the arm in the wrapped state, the inner surface of the plate including a center inner surface portion” in lines 1- 5  However, claim 1 also recites, “a support plate that is more rigid than the flexible band, 
For the purposes of examination, each of claim 6 and claim 7 at lines 1- 5 are interpreted as, “support plate including an inner surface that faces toward the arm when the flexible band is wrapped around the arm in the wrapped state, the inner surface of the support plate including a center inner surface portion”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benz et al. (US Pub. No. 2015/0018869 A1).  Benz is cited in the IDS filed 8/14/20.

    PNG
    media_image1.png
    941
    867
    media_image1.png
    Greyscale

Regarding claim 8, Benz discloses a hemostatic device comprising: 
a flexible band (11) (Figs. 1- 4) configured to be wrapped around an arm (100) (Fig. 4) in which a radial artery (101) (Fig. 4) and an ulnar artery (103) (Fig. 4) are located, the flexible band (11) possessing a longitudinal extent that extends in a  elastic transparent synthetic material); 
a securing portion (12, 13) (Figs. 1- 4) that secures the flexible band (11) on the arm (100) while the flexible band (11) is wrapped around the arm (100) in a wrapped state (See Fig. 4);
 a support plate (21, 22) (Figs. 1- 4) held by the flexible band (11) and made of a material more rigid than the material from which the flexible band (11) is made (Ps. [0041], [0065] - -pieces of rigid backing, comprising the ulnar rigid backing 21 and radial rigid backing 22); 
an inflatable member (40) (Figs. 1- 4) connected to the flexible band (11) and expandable upon being inflated in response to introducing fluid into an interior of the inflatable member (40) to press a part of the radial artery (101) to be subjected to hemostasis (P. [0039] - - inflatable radial balloon); 
a pressing member (30) (Figs. 1- 4) disposed at a position spaced from a position of the inflatable member (40) in the longitudinal direction of the flexible band (11) to press the ulnar artery (103);
the inflatable member (40) possessing a first surface (S1) disposed on a side that will face the arm (100) when the flexible band (11) is in the wrapped state and a second surface (S2) disposed on a side facing the flexible band (11) (See Annotated Fig. 4);
the pressing member (30) including a third surface (S3) disposed on a side that will face the arm (100) when the flexible band (11) is in the wrapped state and a fourth surface (S4) disposed on a side facing the flexible band (11) (See Annotated Fig. 4); and
adjustment means for inflating and adjusting the interior volumes of said balloons 30 and 40 and since the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103 and since the balloons, when inflated, distend, gaining between 0.25 to 1.5 inches in the vertical dimension due to the stretch inherent in a flexible, elastic material from which the balloons 30, 40 and 60 are made, the length of a perpendicular line from the support plate (21, 22) to the first surface (S1) is capable of being longer than a length of a perpendicular line from the support plate (21, 22) to the third surface (S3) when the pressing member (30) is partially inflated versus the inflatable member (40) being fully inflated). 
The language, "when the inflatable portion is inflated in a state in which at least a part of the second surface of the inflatable portion and at least a part of the fourth surface of the pressing member are in contact with a portion of the flexible band in which the support plate is disposed," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Benz meets the structural limitations of the claim, and is capable of having a length of a perpendicular line from the support plate (21, 22) to 
Regarding claim 11, Benz further discloses wherein the pressing member (30) is inflated by being injected with a fluid (See Fig. 4) (P. [0039] - - injection of fluid air is adjustable), and
a volume of the inflatable member (40) in an inflated state is larger than a volume of the pressing member (30) in an inflated state (Ps. [0039], [0056] - - since the balloons have an inflation means and adjustment means for inflating and adjusting the interior volumes of said balloons 30 and 40 and since the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103 and since the balloons, when inflated, distend, gaining between 0.25 to 1.5 inches in the vertical dimension due to the stretch inherent in a flexible, elastic material from which the balloons 30, 40 and 60 are made, and since each balloon inflation means is independently adjustable, the volume of the inflatable member (40) is capable of having a larger volume than the pressing member (30) in the inflated state, particularly if the pressing member (30) is partially inflated). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 4- 7 and 12- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No. 2015/0018869 A1) in view of Pancholy et al. (US Pub. No. 2015/0335334 A1).  Benz and Pancholy are cited in the IDS filed 8/14/20.

    PNG
    media_image1.png
    941
    867
    media_image1.png
    Greyscale

Regarding claim 1, Benz discloses a hemostatic device comprising: 

a securing portion (12, 13) (Figs. 1- 4) that secures the flexible band (11) on the arm (100) while the flexible band (11) is wrapped around the arm (100) in a wrapped state (See Fig. 4);
 a support plate (21, 22) (Figs. 1- 4) that is more rigid than the flexible band (11) (P. [0041] - -pieces of rigid backing, comprising the ulnar rigid backing 21 and radial rigid backing 22), the support plate (21, 22) being mounted on the flexible band (11) so that the support plate (21, 22) and the flexible band (11) move together as a unit (See Fig. 4); 
an inflatable member (40) (Figs. 1- 4) connected to the flexible band (11) and expandable upon being inflated in response to introducing fluid into an interior of the inflatable member (40) to press a part of the radial artery (101) to be subjected to hemostasis, the inflatable member (40) possessing oppositely facing surfaces (S1, S2) (See Annotated Fig. 4) (P. [0039] - - inflatable radial balloon); 
a pressing member (30) (Figs. 1- 4) disposed at a position spaced from a position of the inflatable member (40) in the longitudinal direction of the flexible band (11) to press the ulnar artery (103), the pressing member (30) possessing oppositely facing surfaces (S3, S4) (See Annotated Fig. 4); 
the inflatable member (40) possessing a first surface (S1) disposed on a side that will face the arm (100) when the flexible band (11) is in the wrapped state (See 
the pressing member (30) including a third surface (S3) disposed on a side that will face the arm (100) when the flexible band (11) is in the wrapped state (See Annotated Fig. 4) and a fourth surface (S4) disposed on a side facing the flexible band (11); and
a length of a perpendicular line from the support plate (21, 22) to the first surface (S1) is longer than a length of a perpendicular line from the support plate (21, 22) to the third surface (S3) when the inflatable portion (40) is inflated in a state in which at least a part of the second surface of the inflatable portion (S2) and at least a part of the fourth surface (S4) of the pressing member (30) are in contact with a portion of the flexible band (11) in which the support plate (21, 22) is disposed (Ps. [0039], [0056] - - since the balloons have an inflation means and adjustment means for inflating and adjusting the interior volumes of said balloons 30 and 40 and since the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103 and since the balloons, when inflated, distend, gaining between 0.25 to 1.5 inches in the vertical dimension due to the stretch inherent in a flexible, elastic material from which the balloons 30, 40 and 60 are made, the length of a perpendicular line from the support plate (21, 22) to the first surface (S1) is capable of being longer than a length of a perpendicular line from the support plate (21, 22) to the third surface (S3) when the pressing member (30) is partially inflated versus the inflatable member (40) being fully inflated). 

Benz further disclosing an inflatable member (40) and pressing member (30) that are shown as rectangular (See Fig. 1) (P. [0056]) having an orientation such that the longer dimension of each of the inflatable member (40) and pressing member (30) extends along the longitudinal direction of the flexible band (11) and the shorter dimension of each of the inflatable member (40) and the pressing member (30) extend along a direction orthogonal to the longitudinal direction of the flexible band (11), but Benz does not disclose an orientation such that the shorter dimension of each of the inflatable member (40) and pressing member (30) extends along the longitudinal direction of the flexible band (11) and the longer dimension of each of the inflatable member (40) and the pressing member (30) extend along a direction orthogonal to the longitudinal direction of the flexible band (11) such that 
claim 1) the pressing member possessing a length along the longitudinal direction of the flexible band that is shorter than a width of the pressing member along a direction orthogonal to the longitudinal direction of the flexible band.
However, Pancholy teaches a hemostatic device having rectangular shaped first balloon (501) (Fig. 5) for pressing a part of the radial artery to be subject to hemostasis and a rectangular shaped second balloon (501) (Fig. 5) for pressing the ulnar artery (Ps. [0018], [0042]), having an orientation such that the shorter dimension of each of the inflatable member (501) and pressing member (503) extends along the longitudinal direction of the flexible band (508) (Fig. 5) and the longer dimension of each of the inflatable member (501) and the pressing member (503) extend along a direction orthogonal to the longitudinal direction of the flexible band (508) (See Fig. 5) (P. [0042]).
Pancholy teaches that an orientation or arrangement of balloons wherein the shorter dimension extends along the longitudinal direction of the flexible band (508) (Fig. 5) and the longer dimension extends along a direction orthogonal to the longitudinal direction of the flexible band (508) (See Pancholy - - Fig. 5; P. [0042]) performs the same function of compressing radial and ulnar arteries in order to achieve patent hemostasis of the radial puncture site (Pancholy - - Ps. [0030]- [0031], [0042]) as an orientation or arrangement of radial artery and ulnar artery balloons wherein the longer dimension of each of the inflatable member and pressing member extends along the longitudinal direction of the flexible band and the shorter dimension of each of the inflatable member and the pressing member extend along a direction orthogonal to the longitudinal direction of the flexible band disclosed by Benz (See Benz - - Fig. 1; P. [0056]).  Thus it would have been obvious to one having ordinary skill in the art before 
Regarding claim 2, Benz in view of Pancholy discloses the apparatus of claim 1, Benz further disclosing wherein the flexible band (11) possesses a width in the direction orthogonal to the longitudinal direction of the flexible band, the width of the pressing member (30) being less than or equal to the width of the flexible band (11) (See Fig. 1 showing each balloon 30, 40 as inset from the periphery of the flexible band (11)).
Regarding claim 4, Benz in view of Pancholy disclose the apparatus of claim 1, Benz further disclosing wherein the pressing member (30) is inflatable to outwardly expand when a fluid is injected into the pressing member (30) (See Fig. 4) (P. [0039] - - injection of fluid air is adjustable), and
a volume of the inflatable member (40) in an inflated state is larger than a volume of the pressing member (30) in an inflated state (Ps. [0039], [0056] - - since the balloons have an inflation means and adjustment means for inflating and adjusting the interior volumes of said balloons 30 and 40 and since the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103 and since the balloons, when inflated, distend, gaining between 0.25 to 1.5 inches in the vertical 
Regarding claim 5, Benz in view of Pancholy discloses the apparatus of claim 1, Benz further disclosing further comprising a first tube (41) (Fig. 1) in communication with the interior of the inflatable member (40) to introduce the fluid into the interior of the inflatable member (40), and a second tube (31) (Fig. 1) in communication with an interior of the pressing member (30) to introduce fluid into the interior of the pressing member (30) (P. [0039]).

    PNG
    media_image2.png
    956
    902
    media_image2.png
    Greyscale

Regarding claim 6 in light of the 112(b) rejection above, Benz in view of Pancholy discloses the apparatus of claim 1, but Benz does not disclose
(claim 6) the inner surface of the support plate including a center inner surface portion, a first curved inner surface portion and a second curved inner surface portion.

(claim 6) the support plate (604) including an inner surface that faces toward the arm (611) (Figs. 6A, 6B) when the flexible band (608) (Fig. 6) is wrapped around the arm (611) in the wrapped state (See Fig. 6), the inner surface of the support plate including a center inner surface portion (CP) (See Annotated Fig. 6), a first curved inner surface portion (P1) (See Annotated Fig. 6) and a second curved inner surface portion (P2) (See Annotated Fig. 6), the center inner surface portion (CP) being positioned between the first and second inner surface portions (P1, P2) along the longitudinal direction of the flexible band (608), the inflatable member (601) overlapping with the first curved inner surface portion (P1) and the pressing member (603) overlapping with the second curved inner surface portion (P2), the center inner surface portion (CP) being exposed between the pressing member (603) and the inflatable member (601).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Benz to include a curved support plate taught by Pancholy because it would allow the balloon over the radial artery to assume an orientation whereby the pressing force applied to the puncture site on the radial artery acts generally in an outward direction away from the center portion of the wrist (Pancholy - - P. [0046]).  The motivation for the modification would have been to prevent the pressing force applied to the puncture site 
Regarding claim 7 in light of the 112(b) rejection above, Benz in view of Pancholy discloses the apparatus of claim 1, but Benz does not disclose
(claim 7) the inflatable member being connected to the flexible band at a connection, the connection being located so that during use of the hemostatic device, the inflatable member is positioned between the central portion and the connection portion.
However, Pancholy teaches a hemostatic device having rectangular shaped first balloon (601) (Fig. 6) for pressing a part of the radial artery (605) (Fig. 6) to be subject to hemostasis and a rectangular shaped second balloon (603) (Fig. 6) for pressing the ulnar artery (603) (Fig. 6) (Ps. [0018], [0042]) and a support plate (604) (Figs. 6A, 6B)
(claim 7) the support plate (604) including an inner surface that faces toward the arm (611) (Figs. 6A, 6B) when the flexible band (608) (Fig. 6) is wrapped around the arm (611) in the wrapped state (See Fig. 6), the inner surface of the support plate including a center inner surface portion (CP) (See Annotated Fig. 6), a first curved inner surface portion (P1) (See Annotated Fig. 6) and a second curved inner surface portion (P2) (See Annotated Fig. 6), the center inner surface portion (CP) being positioned between the first and second inner surface portions (P1, P2) along the longitudinal direction of the flexible band (608),the inflatable member (601) being connected to the flexible band (608) at a connection (602) (Fig. 6), the connection (602) being located so that during use of the hemostatic device, the inflatable member (601) is positioned between the central portion (CP) and the connection portion (602).

Regarding claim 12, Benz discloses the apparatus of claim 8, but Benz does not disclose
(claim 12) the inner surface of the support plate including a center inner surface portion, a first curved inner surface portion and a second curved inner surface portion.
However, Pancholy teaches a hemostatic device having rectangular shaped first balloon (601) (Fig. 6) for pressing a part of the radial artery (605) (Fig. 6) to be subject to hemostasis and a rectangular shaped second balloon (603) (Fig. 6) for pressing the ulnar artery (603) (Fig. 6) (Ps. [0018], [0042]) and a support plate (604) (Figs. 6A, 6B)
(claim 6) wherein the support plate (604) includes an inner surface that faces toward the arm (611) (Figs. 6A, 6B) when the flexible band (608) (Fig. 6) is wrapped around the arm (611) in the wrapped state (See Fig. 6), the inner surface of the support plate including a center inner surface portion (CP) (See Annotated Fig. 6), a first curved inner surface portion (P1) (See Annotated Fig. 6) and a second curved inner surface portion (P2) (See Annotated Fig. 6), the center inner surface portion (CP) being 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Benz to include a curved support plate taught by Pancholy because it would allow the balloon over the radial artery to assume an orientation whereby the pressing force applied to the puncture site on the radial artery acts generally in an outward direction away from the center portion of the wrist (Pancholy - - P. [0046]).  The motivation for the modification would have been to prevent the pressing force applied to the puncture site on the radial artery from having an impact at the location of the ulnar artery (Pancholy - - P. [0046]).
Regarding claim 13, Benz discloses the apparatus of claim 8, but Benz does not disclose
(claim 13) the inflatable member being connected to the flexible band at a connection, the connection being located so that during use of the hemostatic device, the inflatable member is positioned between the central portion and the connection portion.
However, Pancholy teaches a hemostatic device having rectangular shaped first balloon (601) (Fig. 6) for pressing a part of the radial artery (605) (Fig. 6) to be subject 
(claim 13) wherein the support plate (604) including an inner surface that faces toward the arm (611) (Figs. 6A, 6B) when the flexible band (608) (Fig. 6) is wrapped around the arm (611) in the wrapped state (See Fig. 6), the inner surface of the support plate including a center inner surface portion (CP) (See Annotated Fig. 6), a first curved inner surface portion (P1) (See Annotated Fig. 6) and a second curved inner surface portion (P2) (See Annotated Fig. 6), the center inner surface portion (CP) being positioned between the first and second inner surface portions (P1, P2) along the longitudinal direction of the flexible band (608), the inflatable member (601) being connected to the flexible band (608) at a connection (602) (Fig. 6), the connection (602) being located so that during use of the hemostatic device, the inflatable member (601) is positioned between the central portion (CP) and the connection portion (602).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Benz to include a curved support plate having a connection to the radial artery balloon taught by Pancholy because it would allow the balloon over the radial artery to assume an orientation whereby the pressing force applied to the puncture site on the radial artery acts generally in an outward direction away from the center portion of the wrist (Pancholy - - P. [0046]).  The motivation for the modification would have been to prevent the pressing force applied to the puncture site on the radial artery from having an impact at the location of the ulnar artery (Pancholy - - P. [0046]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No. 2015/0018869 A1) in view of Pancholy et al. (US Pub. No. 2015/0335334 A1) as applied to claim 1 above, and in further view of Mers Kelly et al. (US Pat. No. 4,760,846).  Mers Kelly is cited in the IDS filed 8/14/20.
Regarding claim 3 in light of the 112(b) rejection above, Benz in view of Pancholy disclose the apparatus of claim 1, Benz further disclosing that each balloon 30, 40, and 60 has a footprint sufficient to cover the area overlying its target blood vessel, either the radial 101 or ulnar 103 artery, and the puncture site 102 and that the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103 (P. [0056]).  Benz does not explicitly disclose 
 (claim 3) the length of the pressing member being shorter than a length of the inflatable member.
However, Mers Kelly teaches a radial artery clamp having a first leg (38) (Figs. 2- 3) for pressing a part of the radial artery to be subjected to hemostasis and a second leg (44) (Figs. 2- 3) for pressing the ulnar artery
(claim 3) wherein the first leg (38) possesses a length in the longitudinal direction of the flexible band (16) (Figs. 2- 3), the length of the second leg (44) being shorter than a length of the first leg (38) (See Fig. 3) (Col. 3, l. 63- Col. 4, l. 10 - -- skin contacting surface 40 of the first leg 38 has an area about 0.3 square inches and skin contacting surface 46 of second leg 44 is approximately 1/3 the area of skin contacting surface 40, on the order of 0.1 square inches).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to size the balloon over the ulnar artery .
Claims 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No. 2015/0018869 A1) as applied to claim 8 above, and in further view of Mers Kelly et al. (US Pat. No. 4,760,846).  Mers Kelly is cited in the IDS filed 8/14/20.
Regarding claim 9, Benz discloses the apparatus of claim 8, Benz further disclosing that each balloon 30, 40, and 60 has a footprint sufficient to cover the area overlying its target blood vessel, either the radial 101 or ulnar 103 artery, and the puncture site 102 and that the balloon over the radial artery 101 may be of different size than the balloon over the ulnar artery 103 (P. [0056]).  Benz does not explicitly disclose 
(claim 9) wherein a surface area of the first surface of the inflatable portion in an inflated state is larger than a surface area of the third surface of the pressing member;
claim 10) the length of the pressing member being shorter than a length of the inflatable member.
However, Mers Kelly teaches a radial artery clamp having a first leg (38) (Figs. 2- 3) for pressing a part of the radial artery to be subjected to hemostasis and a second leg (44) (Figs. 2- 3) for pressing the ulnar artery
(claim 9) wherein a surface area of the first surface (40) (Fig. 3) of the first leg (38) is larger than a surface area of the third surface (46) (Fig. 3) of the second leg (44) (Col. 3, l. 63- Col. 4, l. 10 - -- skin contacting surface 40 of the first leg 38 has an area about 0.3 square inches and skin contacting surface 46 of second leg 44 is approximately 1/3 the area of skin contacting surface 40, on the order of 0.1 square inches);
(claim 3) wherein the first leg (38) possesses a length in the longitudinal direction of the flexible band (16) (Figs. 2- 3), the length of the second leg (44) being shorter than a length of the first leg (38) (See Fig. 3) (Col. 3, l. 63- Col. 4, l. 10 - -- skin contacting surface 40 of the first leg 38 has an area about 0.3 square inches and skin contacting surface 46 of second leg 44 is approximately 1/3 the area of skin contacting surface 40, on the order of 0.1 square inches).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to size the balloon over the ulnar artery to be smaller than the balloon over the radial artery as anticipated by Benz such that the length of and surface area of the pressing member associated with Benz is shorter than the length of and smaller than the surface are of the inflatable member associated with Benz as taught by Mers Kelly because it would assist in preventing complete restriction 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771